       Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 1 of 23. PageID #: 1



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION AT CLEVELAND


 RORY JECH                                        Case No.
 3714 Wood Avenue
 Parma, OH 44134                                  JUDGE

                 Plaintiff,                       MAGISTRATE JUDGE

         v.                                       COMPLAINT FOR DAMAGES

 NATIONSTAR MORTGAGE LLC d.b.a.                   DEMAND FOR JURY TRIAL
 MR. COOPER
 c/o Corporation Service Company
 50 West Broad Street, Suite 1330
 Columbus, OH 43215

                 Defendant.

        Plaintiff Rory Jech, through counsel, states as follows for his complaint against

Defendant Nationstar Mortgage LLC d.b.a. Mr. Cooper:

                              PARTIES, JURISDICTION, AND VENUE

        1.      Plaintiff Rory Jech (“Plaintiff” or “Jech”) owns real property located at and

commonly known as 3714 Wood Avenue, Parma, OH 44134 (the “Property”).

        2.      Plaintiff maintains the Property as his primary, principal residence and has done

so for all times relevant to this matter.

        3.      On or about November 5, 2009, Plaintiff borrowed money and executed a note in

the amount of $62,840.00 payable to American Midwest Mortgage Corporation (“AMWC”), not

a party to this action (the “Note”), and granted a contemporaneous mortgage on the Property to

AMWC (the “Mortgage”) to secure payment of the Note (collectively, the “Loan”). ​A copy of the

documents comprising the Loan is attached as ​Exhibit 1.​


                                                                     Jech v. Nationstar Mtg. LLC, etc.
                                                                                   Complaint: Page 1
          Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 2 of 23. PageID #: 2



          4.    Defendant Nationstar Mortgage LLC d.b.a. Mr. Cooper (“Defendant” or “Mr.

Cooper”) is the current servicer of the Loan and has serviced the Loan at all times relevant to this

matter.

          5.    Jurisdiction over the claims against Mr. Cooper is conferred by 28 U.S.C. § 1331

as this action arises primarily under the Dodd-Frank Wall Street Reform and Consumer

Protection Act (“DFA”), and the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, ​et

seq.​ (“RESPA”).

          6.    This action is brought to enforce regulations promulgated by the Consumer

Financial Protection Bureau (“CFPB”) that became effective on January 10, 2014, specifically,

12 C.F.R. §§ 1024.35 and 1024.36 of Regulation X.

          7.    This Court has supplemental jurisdiction to hear any and all state law claims that

are plead herein or that may subsequently arise pursuant to 28 U.S.C. § 1367.

          8.    Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of

the events or omissions giving rise to the claims asserted herein occurred, or a substantial part of

property that is the subject of the action, is in​ this District.

                                      SUMMARY OF CLAIMS

          9.    In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376

(2010).

          10.   Specifically, on January 17, 2013, the CFPB issued RESPA (Regulation X)

Mortgage Servicing Final Rules, 78 F.R. 10695 (Regulation X) (February 14, 2013), which

became effective on January 10, 2014.



                                                                       Jech v. Nationstar Mtg. LLC, etc.
                                                                                     Complaint: Page 2
         Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 3 of 23. PageID #: 3



         11.      The Loan is a "federally related mortgage loan" as defined by 12 C.F.R. §

1024.2(b).

         12.      Mr. Cooper is subject to Regulation X and neither qualifies for an exception for

"small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4), nor the exemption for a “qualified

lender”, as defined in 12 C.F.R. § 617.700.

         13.      Mortgage servicers are prohibited from failing “to take timely action to respond to

a borrower’s requests to correct errors relating to allocation of payments, final balances for

purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.” 12

U.S.C. § 2605(k)(1)(C).1

         14.      Mortgage servicers are prohibited from failing “to comply with any other

obligation found by the [CFPB], by regulation, to be appropriate to carry out the consumer

protection purposes of [RESPA].” 12 U.S.C. § 2605(k)(1)(E).

         15.      Plaintiff asserts claims for relief against Defendant for violations of the specific

rules set forth in RESPA and Regulation X as set forth ​infra.​

         16.      Plaintiff asserts a private right of action under RESPA pursuant to 12 U.S.C. §

2605(f) and any such action provides for remedies including actual damages, costs, statutory

damages, and attorneys’ fees.




1
  “The Bureau believes that standard servicer duties are those typically undertaken by servicers in the ordinary
course of business. Such duties include not only the obligations that are specifically identified in section 6(k)(1)(C)
of RESPA, but also those duties that are defined as ‘‘servicing’’ by RESPA, as implemented by this rule, as well as
duties customarily undertaken by servicers to investors and consumers in connection with the servicing of a
mortgage loan. These standard servicer duties are not limited to duties that constitute ‘‘servicing,’’ as defined in this
rule, and include, for example, duties to comply with investor agreements and servicing program guides, to advance
payments to investors, to process and pursue mortgage insurance claims, to monitor coverage for insurance (e.g.,
hazard insurance), to monitor tax delinquencies, to respond to borrowers regarding mortgage loan problems, to
report data on loan performance to investors and guarantors, and to work with investors and borrowers on options to
mitigate losses for defaulted mortgage loans.” 78 Fed. Reg. 10696, 10739.

                                                                                      Jech v. Nationstar Mtg. LLC, etc.
                                                                                                    Complaint: Page 3
       Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 4 of 23. PageID #: 4



        17.     Plaintiff also asserts a common law claims for breach of contract.

                                    STATEMENT OF FACTS

        18.     In or around March 2014, Jech suffered a financial setback and became

delinquent on his periodic payment obligations under the Loan.

        19.     On or prior to June 25, 2014, Jech remitted, and Mr. Cooper received, certified

funds in an amount sufficient to reinstate the Loan and cure any delinquency thereunder (the

“Reinstatement Funds”). ​Photographic evidence of the certified checks comprising the

Reinstatement Funds is attached as​ Exhibit 2.​

        20.     Despite Jech’s remittance of and Mr. Cooper’s receipt of the Reinstatement Funds

on or prior to June 25, 2014, on or about August 13, 2014, Mr. Cooper filed a foreclosure

complaint against Jech in the Court of Common Pleas for Cuyahoga County, Ohio, initiating the

matter assigned Case No. CV-14-931239 (the “Foreclosure”). ​A copy of the docket entries in the

                           ​ xhibit 3.​
Foreclosure is attached as E

        21.     Mr. Cooper subsequently filed a motion to dismiss the Foreclosure without

prejudice pursuant to Civ.R. 41(a)(2) on or about September 3, 2014 (the “Motion”), which the

Court granted on September 8, 2014. ​A copy of the Motion is attached as ​Exhibit 4​; see also,

Exhibit 3.

        22.     Through the Motion, Mr. Cooper explicitly admitted that it had “accepted

sufficient funds to reinstate the subject loan from [Jech]”. ​See Exhibit 4​.

        23.     Since remitting the Reinstatement Funds on or prior to June 25, 2014, Jech has

remained current on his obligations under the Loan.




                                                                          Jech v. Nationstar Mtg. LLC, etc.
                                                                                        Complaint: Page 4
       Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 5 of 23. PageID #: 5



       24.     Despite remaining current on his obligations under the Loan since remitting the

Reinstatement Funds, Mr. Cooper began to send periodic mortgage statements to Jech indicating

that Jech was responsible for fees and charges imposed by Mr. Cooper.

       25.     On or about November 19, 2018, Mr. Cooper sent a periodic mortgage statement

stating that in addition to his periodic mortgage payment due and owing for December 1, 2018,

that Jech owed $479.91 for “TOTAL FEES & CHARGES” and that there were “LENDER PAID

EXPENSES” on the Loan totaling $3,611.35 comprised of $310.40 for “PROPERTY

INSPECTIONS (10/22/2018)” and $3,300.95 for “LEGAL FEES” (the “December 2018

Statement”). ​A copy of the December 2018 Statement is attached as ​Exhibit 5.​

       26.     As Jech had reinstated the Loan and subsequently remained current on his

obligations under the Loan, Mr. Cooper had no reasonable basis to impose any fees against the

Loan and the only amounts due and owing on the Loan should have been for amounts coming

due for principal, interest, and escrow payments on the Loan.

       27.     Jech subsequently retained the services of DannLaw to investigate the issues

regarding the aforementioned fees Mr. Cooper claims are due and owing on the Loan.

       28.     Jech, through counsel, sent three (3) pieces of correspondence dated January 31,

2019, each classified as a request for information pursuant to 12 C.F.R. § 1024.36, to Mr. Cooper

at the address designated by Mr. Cooper for the receipt of notices of error and requests for

information pursuant to 12 C.F.R. §§ 1024.35(c) and 1024.36(b), respectively (the “Designated

Address”),via Certified U.S. Mail, specifically:




                                                                      Jech v. Nationstar Mtg. LLC, etc.
                                                                                    Complaint: Page 5
        Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 6 of 23. PageID #: 6



                  a.     Correspondence captioned “Request for Payoff Statement Pursuant to 12

                         C.F.R. § 1026.36(c)(3)” [Tracking No. 70142120000306707299] (“RFI

                         #1”);

                  b.     Correspondence captioned “Request for Information Pursuant to 12 C.F.R.

                         §   1024.36     and   15    U.S.C.    §    1641(f)(2)”      [Tracking      No.

                         7014212000306707312] (“RFI #2”); and,

                  c.     Correspondence captioned “Request for Information Pursuant to 12 C.F.R.

                         § 1024.36 [Tracking No. 70142120000306707305] (“RFI #3”).

                                ​ xhibit 6​; a copy of RFI #2 is attached as E
A copy of RFI #1 is attached as E                                            ​ xhibit 7​; and, a copy

of RFI #3 is attached as ​Exhibit 8.​

        29.       Mr. Cooper received RFI #1, RFI #2, and RFI #3 (collectively, the “RFIs”) at the

Designated Address on February 12, 2019. A copy of the tracking information for each of the

RFIs obtained from the website for the United States Postal Service (​www.usps.com​) is attached

as ​Exhibit 9​.

        30.       In response to RFI #1, Mr. Cooper sent a “MORTGAGE PAYOFF

STATEMENT” dated February 13, 2019 to Jech (the “Payoff Statement”). ​A copy of the Payoff

Statement is attached as​ Exhibit 10.​

        31.       Through the Payoff Statement, Mr. Cooper claimed, in addition to principal and

interest due and owing on the Loan, that Jech owes and is responsible for the following amounts:

                  a.     Deferred Late Fees in the amount of $473.97;

                  b.     Deferred NSF Fees in the amount of $50.00; and,

                  c.     Lender Paid Expenses in the amount of $3,611.35.



                                                                        Jech v. Nationstar Mtg. LLC, etc.
                                                                                      Complaint: Page 6
        Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 7 of 23. PageID #: 7



See Exhibit 10.

        32.     Jech did not receive any further correspondence or communication from Mr.

Cooper regarding the RFIs.

        33.     In an attempt to obtain the information requested by and through RFI #2 to which

the Plaintiff is legally entitled, namely, the identity of and contact information for the owner

and/or investor of the Loan, Plaintiff subsequently sent correspondence dated March 19, 2019

captioned “Notice of error pursuant to 12 C.F.R. § 1024.35(b)(11) for failure to properly respond

to requests for information as required by 12 C.F.R. §1024.36(d)” to Mr. Cooper at the

Designated Address via Certified U.S. Mail [Tracking No. 70142120000306723558] noticing

one (1) error related to the Loan for Mr. Cooper’s failure to respond to RFI #2 (“NOE #1”). ​A

copy of NOE #1 is attached as ​Exhibit 11.​

        34.     Mr. Cooper received NOE #1 at the Designated Address on March 26, 2019. A

                                                                              ​ ww.usps.com)​
copy of the tracking information for NOE #1 obtained from the USPS’s website (w

               ​ xhibit 12​.
is attached as E

        35.     Jech did not receive any correspondence or communication from Mr. Cooper

regarding NOE #1.

        36.     In an attempt to obtain the information requested by and through RFI #2 (again)

and RFI #3 to which the Plaintiff is legally entitled and to have Mr. Cooper investigate issues

related to the fees imposed against the Loan by Mr. Cooper, Plaintiff sent correspondence dated

March 19, 2019 captioned “Notice of Errors pursuant to 12 C.F.R. § 1024.35(b)(5) for

imposition of fees for which there was no reasonable basis to impose; Notice of Error[] for

violation of 12 C.F.R. § 1024.35(b)(11) for violation of 12 C.F.R. § 1024.36 or failing to



                                                                     Jech v. Nationstar Mtg. LLC, etc.
                                                                                   Complaint: Page 7
       Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 8 of 23. PageID #: 8



properly respond to [a] Request[] for Information; Notice of Error[] pursuant to 12 C.F.R. §

1024.35(b)(11) for violation of 12 C.F.R. § 1024.35 for failing to properly respond to a Notice of

Error” to Mr. Cooper at the Designated Address via Certified U.S. Mail [Tracking No.

                                                                   ​ xhibit 13​.
70142120000306558723] (“NOE #2”). ​A copy of NOE #2 is attached as E

       37.     Mr. Cooper received NOE #2 at the Designated Address on July 24, 2019. A copy

of the tracking information for NOE #2 obtained from the USPS’s website (​www.usps.com​) is

attached as ​Exhibit 14.​

       38.     Through NOE #2, Jech alleged that Mr. Cooper committed the following errors

related to the Loan:

               a.      Several errors pursuant to 12 C.F.R. § 1024.35(b)(5)           related to the

                       imposition of fees, described ​supra,​ one (1) such error for each fee

                       improperly imposed against the Loan;

               b.      An error pursuant to 12 C.F.R. § 1024.35(b)(11) for failing to provide

                       response to RFI #3 in violation of 12 C.F.R. § 1024.36; and,

               c.      An error pursuant to 12 C.F.R. § 1024.35(b)(11) for failing to respond to

                       NOE #1 in violation of 12 C.F.R. § 1024.35(e).

See Exhibit 13.​

       39.     Jech did not receive any correspondence or communication from Mr. Cooper

regarding NOE #2.

       40.     In ​another a​ ttempt to obtain the information requested through RFI #2 and RFI #3

and have Mr. Cooper investigate the errors alleged through NOE #1 and NOE #2, Plaintiff sent

correspondence dated March 19, 2019 captioned “Notice of errors pursuant to 12 C.F.R.



                                                                     Jech v. Nationstar Mtg. LLC, etc.
                                                                                   Complaint: Page 8
       Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 9 of 23. PageID #: 9



§1024.35(b)(11) for failing to acknowledge or respond to a notice of error as required by 12

C.F.R. § 1024.35” to Mr. Cooper at the Designated Address via Certified U.S. Mail [Tracking

                                                                       ​ xhibit 15​.
No. 70151520000166163967] (“NOE #3”). ​A copy of NOE #3 is attached as E

       41.     Mr. Cooper received NOE #3 at the Designated Address on September 17, 2019.

A copy of the tracking information for NOE #3 obtained from the USPS’s website

(​www.usps.com​) is attached as ​Exhibit 16.​

       42.     Through NOE #3, Jech alleged that Mr. Cooper committed the following errors

related to the Loan:

               a.      An error pursuant to 12 C.F.R. § 1024.35(b)(11) for failing to provide

                       written notice to Jech acknowledging receipt of NOE #2 in violation of 12

                       C.F.R. § 1024.35(d); and,

               b.      An error pursuant to 12 C.F.R. § 1024.35(b)(11) for failing to respond to

                       NOE #1 in violation of 12 C.F.R. § 1024.35(e).

See Exhibit 15.​

       43.     Mr. Cooper’s actions in failing to provide written notice acknowledging receipt of

and in response to RFI #2, RFI #3, NOE #1, and NOE #2, constitutes and is part of a pattern and

practice of behavior in violation of Jech’s rights and in abdication of Mr. Cooper’s

responsibilities under RESPA.

                         DAMAGES AND IMPACT ON PLAINTIFF

       44.     To date, Mr. Cooper has not provided the information requested through RFI #2

and RFI #3 or performed a reasonable investigation into the errors asserted through NOE #1 and

NOE #2, rendering Jech incapable of determining the validity of amounts claimed due and owing



                                                                     Jech v. Nationstar Mtg. LLC, etc.
                                                                                   Complaint: Page 9
     Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 10 of 23. PageID #: 10



on the Loan, with such uncertainty being of significant concern to Jech considering that Mr.

Cooper previously filed the Foreclosure despite the remittance of the Reinstatement Funds.

       45.    Due to Mr. Cooper’s actions, Jech has wrongfully been charged a number of

impermissible fees that Mr. Cooper has no reasonable basis to impose and has had such amounts

claimed due and owing on his credit profile.

       46.    Mr. Cooper’s improper actions have further caused Jech to suffer from other

damages including:

              a.      Legal fees and expenses to submit requests for information and notices of

                      error to Mr. Cooper in an attempt to have it act in accordance with the

                      terms of the Loan as well as state and federal law and guidelines;

              b.      The Loan has been assessed improper fees and charges now claimed due

                      and owing from Jech;

              c.      Severe emotional distress driven by these fees and uncertainty and Mr.

                      Cooper’s refusal to respond to reasonable attempts to ameliorate the

                      situation and by fear that these accounting issues and improper fees would

                      be the start of a slippery slope leading to a potential default and

                      foreclosure unless Jech pays for fees which are not warranted which has

                      resulted in frustration, loss of sleep, anxiety, depression, embarrassment,

                      and other significant emotional distress.

       47.    Throughout this ordeal, Jech hasa timely fulfilled all of his obligations on the

Loan since the remittance of the Reinstatement Funds and has simply wanted to be able to enjoy




                                                                     Jech v. Nationstar Mtg. LLC, etc.
                                                                                  Complaint: Page 10
     Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 11 of 23. PageID #: 11



the benefit of the same and have his payments applied properly without fear of unwarranted fees

and allegations of delinquency.

  PATTERN AND PRACTICE OF REGULATION X VIOLATIONS BY MR. COOPER

       48.     Mr. Cooper’s actions are part of a pattern and practice of behavior in violation of

Plaintiff’s rights and in abdication and contravention of Mr. Cooper’s obligations under the

mortgage servicing regulations set forth in Regulation X of RESPA.

       49.     At the time of the filing of this Complaint, Mr. Cooper has had One Hundred

Eighty-Nine (189) consumer complaints lodged against it specifically concerning the issue

identified on the CFPB’s consumer complaint database as “loan modification, collection,

foreclosure” related to mortgages with each such complaint being filed and cataloged in the

CFPB’s       publicly   accessible     online   database     (https://www.consumerfinance.gov/

data-research/consumer-complaints/).

       50.     As of the filing of this Complaint, Mr. Cooper has had Six Thousand Seven

Hundred Thirty Nine (6,739) consumer complaints lodged against it nationally specifically

concerning the issue identified on the CFPB’s consumer complaint database as “loan servicing,

payments, escrow account” related to mortgages with each such complaint being filed and

cataloged in the CFPB’s publicly accessible online database (https://www.consumerfinance.gov/

data-research/consumer-complaints/).

       51.     Jech has reviewed the CFPB’s consumer complaint database and has identified

fifteen (15) complaints from other borrowers alleging RESPA violations by Mr. Cooper which

evidence conduct demonstrating that Mr. Cooper has engaged in a pattern and practice of

violating RESPA with respect to other borrowers. The aforementioned consumer complaints are



                                                                     Jech v. Nationstar Mtg. LLC, etc.
                                                                                  Complaint: Page 11
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 12 of 23. PageID #: 12



attached as ​Exhibit 17 w
                        ​ ith the date, details, and a narrative disclosed by each consumer set

forth in each complaint.

                           COUNT ONE: BREACH OF CONTRACT

       52.     Plaintiff restates and incorporates all of his statements and allegations contained

in paragraphs 1 through 51, in their entirety, as if fully rewritten hereon.

       53.     The Loan is a contract between Jech and Mr. Cooper. ​See Exhibit 1​.

       54.     Plaintiff has remained current on all of his obligations under the Loan at all times

relevant to this Complaint since the remittance of the Reinstatement Funds.

       55.     Mr. Cooper breached the Loan by stating through the December 2018 Statement,

and thereafter through the Payoff Statement and subsequent periodic billing statements, that in

addition to his periodic mortgage payment due and owing for December 1, 2018, and thereafter,

that Jech owes at least $479.91 for “TOTAL FEES & CHARGES” and by claiming that Jech is

responsible there were “LENDER PAID EXPENSES” on the Loan totaling $3,611.35 comprised

of $310.40 for “PROPERTY INSPECTIONS (10/22/2018)” and $3,300.95 for “LEGAL FEES”.

See Exhibits 5 and 10​.

       56.     Mr. Cooper breached the contract in bad faith as evidenced by its failures to

correct the breach despite being put on notice of the same through NOE #1 and NOE #2

(collectively, the “NOEs”). ​See Exhibits 12 and 14.​

       57.     As pled, ​supra,​ Jech have been harmed by, and continues to suffer from harm

from Mr. Cooper’s breach of the Loan as Jech has wrongfully been been charged unwarranted

fees and costs, has suffered harm to his credit rating, and has incurred legal fees, expenses, and




                                                                         Jech v. Nationstar Mtg. LLC, etc.
                                                                                      Complaint: Page 12
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 13 of 23. PageID #: 13



costs to submits the RFIs and subsequent NOEs in an attempt to investigate such issues which

were exacerbated by Mr. Cooper’s refusal to provide any written acknowledgments or responses.

       58.     In addition, Mr. Cooper’s intentional and knowing conduct has caused Jech to

suffer severe emotional distress driven by these fees and uncertainty and Mr. Cooper’s refusal to

respond to reasonable attempts to ameliorate the situation and by fear that these accounting

issues and improper fees would be the start of a slippery slope leading to a potential default and

foreclosure unless Jech pays for fees which are not warranted which has resulted in frustration,

loss of sleep, anxiety, depression, embarrassment, and other significant emotional distress.

       59.     Jech’s extreme emotional distress is a foreseeable result of Mr. Cooper’s breach

of the Loan.

       60.     As a result of Mr. Cooper’s actions, Mr. Cooper is liable to Jech for actual

damages as further alleged, ​supra,​ as well as reasonable attorneys’ fees and costs.

                                COUNT TWO:
         VIOLATIONS OF 12 C.F.R. §§ 1024.36(c) AND 12 U.S.C. § 2605(k)(1)(E)

   [Failure to send written notice acknowledging receipt of two (2) separate requests for
                                       information]

       61.     Plaintiff restates and incorporates his statements and allegations contained in

paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

       62.     12 C.F.R. § 1024.36(c) provides that “​[w]ithin five days (excluding legal public

holidays, Saturdays, and Sundays) of a servicer receiving an information request from a

borrower, the servicer shall provide to the borrower a written response acknowledging receipt of

the information request.​”




                                                                           Jech v. Nationstar Mtg. LLC, etc.
                                                                                        Complaint: Page 13
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 14 of 23. PageID #: 14



       63.     12 U.S.C. § 2605(k)(1)(E) provides that “[a] servicer of a federally related

mortgage shall not … fail to comply with any other obligation found by the Bureau of Consumer

Financial Protection, by regulation, to be appropriate to carry out the consumer protection

purposes of this chapter.”

       64.     RFI #2 and RFI #3 each constitute a request for information as defined by 12

C.F.R. § 1024.36(a) as each is a “​written request for information from a borrower that includes

the name of the borrower, information that enables the servicer to identify the borrower's

mortgage loan account, and states the information the borrower is requesting with respect to the

borrower's mortgage loan.​.” ​See Exhibits 7 and 8.

       65.     Plaintiff sent RFI #2 and RFI #3 to the Designated Address and Mr. Cooper

received each of the same at such address. ​See Exhibits 7, 8, and 9.​

       66.     Mr. Cooper failed to send written notice acknowledging its receipt of RFI #2 and

RFI #3 in a timely manner as required by 12 C.F.R. § 1024.36(c) which constitutes two (2)

clear, distinct, and separate violations of the same, one (1) such violation for each of the requests

for information that Mr. Cooper failed to timely acknowledge in writing.

       67.     Mr. Cooper’s actions in failing to acknowledge RFI #2 and RFI #3 are part of a

pattern and practice of behavior in violation of Plaintiff’s rights ​and in abdication of Defendant’s

responsibilities under RESPA.

       68.     As a result of Mr. Cooper’s actions, Mr. Cooper is liable to Plaintiff for statutory

damages and actual damages as further described, ​supra,​ including but not limited to but not

limited to costs and fees for the preparation and mailing of NOE #1, NOE #2, and NOE #3 which

would not have been necessary, in party, but for Mr. Cooper’s failure to properly acknowledge



                                                                         Jech v. Nationstar Mtg. LLC, etc.
                                                                                      Complaint: Page 14
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 15 of 23. PageID #: 15



and respond to RFI #2 and RFI #3. 12 U.S.C. § 2605(f)(1). ​See Exhibits 11, 13, and 15​; see also

12 U.S.C. § 2605(f)(1).

       69.     Additionally, Plaintiff requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                               COUNT THREE:
    VIOLATIONS OF 12 C.F.R. §§ 1024.36(c) AND 12 U.S.C. §§ 2605(k)(1)(D) and (E)

      [Failure to send a written response to two (2) separate requests for information]

       70.     Plaintiff restates and incorporates his statements and allegations contained in

paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

       71.     Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. § 1024.36(a)

provides that “[a]n information request is submitted by a borrower if the information request is

submitted by an agent of the borrower.”

       72.     12 C.F.R. § 1024.36(d)(1) provides, in relevant part, that:

               [A] servicer must respond to an information request by either:
                  (i) Providing the borrower with the requested information and
                       contact information, including a telephone number, for
                       further assistance in writing; or
                  (ii) Conducting a reasonable search for the requested
                       information and providing the borrower with a written
                       notification that states that the servicer has determined that
                       the requested information is not available to the servicer,
                       provides the basis for the servicer's determination, and
                       provides contact information, including a telephone
                       number, for further assistance.

       73.     Furthermore, 12 C.F.R. § 1024.36(d)(2)(i) provides that:

               A servicer must comply with the requirements of paragraph (d)(1)
               of this section:
                   (A) Not later than 10 days (excluding legal public holidays,
                        Saturdays, and Sundays) after the servicer receives an
                        information request for the identity of, and address or other


                                                                           Jech v. Nationstar Mtg. LLC, etc.
                                                                                        Complaint: Page 15
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 16 of 23. PageID #: 16



                       relevant contact information for, the owner or assignee of a
                       mortgage loan; and
                   (B) For all other requests for information, not later than 30 days
                       (excluding legal public holidays, Saturdays, and Sundays)
                       after the servicer receives the information request.

         74.   12 U.S.C. § 2605(k)(1)(D) provides that a servicer of a federally related mortgage

shall not “[f]​ail to respond within 10 business days to a request from a borrower to provide the

identity, address, and other relevant contact information about the owner or assignee of the

loan.”

         75.   12 U.S.C. § 2605(k)(1)(E) provides that “[a] servicer of a federally related

mortgage shall not … fail to comply with any other obligation found by the Bureau of Consumer

Financial Protection, by regulation, to be appropriate to carry out the consumer protection

purposes of this chapter.”

         76.   RFI #2 and RFI #3 each constitute a request for information as defined by 12

C.F.R. § 1024.36(a) as each is a “​written request for information from a borrower that includes

the name of the borrower, information that enables the servicer to identify the borrower's

mortgage loan account, and states the information the borrower is requesting with respect to the

borrower's mortgage loan.​.” ​See Exhibits 7 and 8.

         77.   Plaintiff sent RFI #2 and RFI #3 to the Designated Address and Mr. Cooper

received each of the same at such address. ​See Exhibits 7, 8, and 9.​

         78.   Pursuant to 12 C.F.R. § 1024.36(d)(2)(i)(A), Mr. Cooper was required to provide

written correspondence to Plaintiff in response to the request for the identity of and contact

information for the owner and/or investor of the Loan as requested through RFI #2 “not later

than 10 days (excluding legal public holidays, Saturdays, and Sundays) after the servicer



                                                                         Jech v. Nationstar Mtg. LLC, etc.
                                                                                      Complaint: Page 16
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 17 of 23. PageID #: 17



receive[d the] information request” in compliance with the requirements of 12 C.F.R. §

1024.36(d)(1). ​See Exhibit 7.​

        79.     Pursuant to 12 C.F.R. § 1024.36(d)(2)(i)(B), Mr. Cooper was required to provide

written correspondence to Plaintiff in response to RFI #3 “not later than 30 days (excluding legal

public holidays, Saturdays, and Sundays) after the servicer receive[d] the information

request”, in compliance with the requirements of 12 C.F.R. § 1024.36(d)(1). ​See Exhibit 8.​

        80.     Mr. Cooper failed to provide written notice to Plaintiff containing or consisting of

a substantive response to any of the requests contained within the RFI #2 and RFI #3, as required

by 12 C.F.R. § 1024.36(d)(1), within the applicable statutory deadlines contained in 12 C.F.R. §

1024.36(d)(2)(i).

        81.     Plaintiff incurred fees and costs to have counsel prepare and send NOE #1, NOE

#2, and NOE #3 on his behalf to Mr. Cooper at the Designated Address, which would not have

been necessary, in part, but for Mr. Cooper’s failure to properly respond to RFI #2 and RFI #3.

See Exhibits 11, 13, and 15.

        82.     Mr. Cooper’s actions, in failing to provide proper written correspondence to

Plaintiff in response to RFI #2 and RFI #3 by its respective response deadlines, constitute a​ t least

two (2) willful violations of 12 C.F.R. § 1024.36(d), one for each such request to which Mr.

Cooper failed to properly respond.

        83.     Mr. Cooper’s actions are believed to be a pattern and practice of behavior in

conscious disregard for Plaintiff's rights.

        84.     As a result of Mr. Cooper’s actions, Mr. Cooper is liable to Plaintiff for statutory

damages and actual damages as further described, ​supra,​ including, but not limited to incurring



                                                                        Jech v. Nationstar Mtg. LLC, etc.
                                                                                     Complaint: Page 17
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 18 of 23. PageID #: 18



costs and fees for the preparation and mailing of NOE #1, NOE #2, and NOE #3, which would

not have been necessary, in part, but for Mr. Cooper’s failure to properly respond to RFI #2 and

RFI #3. ​See Exhibits 11, 13, and 15;​ see also 12 U.S.C. § 2605(f)(1).

          85.   Additionally, Plaintiff requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                  COUNT FOUR:
           VIOLATIONS OF 12 C.F.R. §§ 1024.35(d) AND 12 U.S.C. § 2605(k)(1)(E)

 [Failure to send written notice acknowledging receipt of two (2) separate notices of error]

          86.   Plaintiff restates and incorporates his statements and allegations contained in

paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

          87.   12 C.F.R. § 1024.35(d) provides that “[w]ithin five days (excluding legal public

holidays, Saturdays, and Sundays) of a servicer receiving a notice of error from a borrower, the

servicer shall provide to the borrower a written response acknowledging receipt of the notice of

error.”

          88.   12 U.S.C. § 2605(k)(1)(E) provides that “[a] servicer of a federally related

mortgage shall not … fail to comply with any other obligation found by the Bureau of Consumer

Financial Protection, by regulation, to be appropriate to carry out the consumer protection

purposes of this chapter.”

          89.   NOE #1 and NOE #2 each constitute a notice of error as defined by 12 C.F.R. §

1024.35(a) as each is a “written notice from the borrower that asserts an error and that includes

the name of the borrower, information that enables the servicer to identify the borrower’s

mortgage loan account, and the error the borrower believes has occurred.” ​See Exhibits 11 and

13.


                                                                           Jech v. Nationstar Mtg. LLC, etc.
                                                                                        Complaint: Page 18
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 19 of 23. PageID #: 19



       90.     Plaintiff sent NOE #1 and NOE #2 to the Designated Address and Mr. Cooper

received each of the same at such address. ​See Exhibits 11, 12, 13, and 14.​

       91.     Mr. Cooper failed to send written notice acknowledging its receipt of NOE #1 and

NOE #2 in a timely manner as required by 12 C.F.R. § 1024.35(d) which constitutes two (2)

clear, distinct, and separate violations of the same, one (1) such violation for each of the notices

of error that Mr. Cooper failed to timely acknowledge in writing.

       92.     Mr. Cooper’s actions in failing to acknowledge NOE #1 and NOE #2 are part of a

pattern and practice of behavior in violation of Plaintiff’s rights ​and in abdication of Mr.

Cooper’s responsibilities under RESPA.

       93.     As a result of Mr. Cooper’s actions, Mr. Cooper is liable to Plaintiff for statutory

damages and actual damages as further described, ​supra,​ including but not limited to but not

limited to costs and fees for the preparation and mailing of NOE #2 and NOE #3 which would

not have been necessary, in part, but for Mr. Cooper’s failure to properly acknowledge and

respond to NOE #1 and NOE #2. 12 U.S.C. § 2605(f)(1). ​See Exhibits 11, 13, and 15;​ see also 12

U.S.C. § 2605(f)(1).

       94.     Additionally, Plaintiff requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                COUNT FIVE:
       VIOLATIONS OF 12 C.F.R. § 1024.35(e), 12 U.S.C. §§ 2605(k)(1)(C) and (E)

        (Failure to timely and properly respond to two (2) separate notices of error)

       95.     Plaintiff restates and incorporates his statements and allegations contained in

paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

       96.     12 C.F.R. § 1024.35(e)(3) provides, in relevant part:


                                                                           Jech v. Nationstar Mtg. LLC, etc.
                                                                                        Complaint: Page 19
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 20 of 23. PageID #: 20



               (i) ​In general. ​A servicer must comply with the requirements of
                    paragraph (e)(1) of this section:
                    (A) Not later than seven days (excluding legal public holidays,
                        Saturdays, and Sundays) after the servicer receives the
                        notice of error for errors asserted under paragraph (b)(6) of
                        this section.
                                                  […]
                    (C) For all other asserted errors, not later than 30 days
                        (excluding legal public holidays, Saturdays, and Sundays)
                        after the servicer receives the applicable notice of error.
               (ii) ​Extension of time limit.​ For asserted errors governed by the
                    time limit set forth in paragraph (e)(3)(i)(C) of this section, a
                    servicer may extend the time period for responding by an
                    additional 15 days (excluding legal public holidays, Saturdays,
                    and Sundays) [emphasis added] if, before the end of the 30-day
                    period, the servicer notifies the borrower of the extension and
                    the reasons for the extension in writing. A servicer may not
                    extend the time period for responding to errors asserted under
                    paragraph (b)(6), (9), or (10) of this section.

         97.   12 U.S.C. § 2605(k)(1)(D) provides that a servicer of a federally related mortgage

shall not “[f]​ail to respond within 10 business days to a request from a borrower to provide the

identity, address, and other relevant contact information about the owner or assignee of the

loan.”

         98.   12 U.S.C. § 2605(k)(1)(E) provides that a servicer of a federally related mortgage

shall not “fail to comply with any other obligation found by the Bureau of Consumer Financial

Protection, by regulation, to be appropriate to carry out the consumer protection purposes of this

chapter.”

         99.   NOE #1 and NOE #2 each constitute a notice of error as defined by 12 C.F.R. §

1024.35(a) as each is a “written notice from the borrower that asserts an error and that includes

the name of the borrower, information that enables the servicer to identify the borrower’s




                                                                       Jech v. Nationstar Mtg. LLC, etc.
                                                                                    Complaint: Page 20
      Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 21 of 23. PageID #: 21



mortgage loan account, and the error the borrower believes has occurred.” ​See Exhibits 11 and

13.

       100.    Plaintiff sent NOE #1 and NOE #2 to the Designated Address and Mr. Cooper

received each of the same at such address. ​See Exhibits 11, 12, 13, and 14.​

       101.    Mr. Cooper failed to send written responses to NOE #1 and NOE #2 in a timely

manner as required by 12 C.F.R. § 1024.35(e) which constitutes two (2) clear and distinct

violations of the same, one (1) such violation for each of the notices of error to which Mr.

Cooper failed to respond in writing.

       102.    Mr. Cooper’s actions in failing to send a written response to NOE #1 and NOE #2

are part of a pattern and practice of behavior in violation of Plaintiff’s rights ​and in abdication of

Mr. Cooper’s responsibilities under RESPA.

       103.    As a result of Mr. Cooper’s actions, Mr. Cooper is liable to Plaintiff for statutory

damages and actual damages as further described, ​supra,​ including but not limited to but not

limited to costs and fees for the preparation and mailing of, in part, NOE #2 and NOE #3 which

would not have been necessary but for Mr. Cooper’s failure to properly acknowledge and

respond to NOE #1 and NOE #2. 12 U.S.C. § 2605(f)(1). ​See Exhibits 11, 13, and 15;​ see also 12

U.S.C. § 2605(f)(1).

       104.    Additionally, Plaintiff requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                     PRAYER FOR RELIEF

       WHEREFORE ​Plaintiff Rory Jech respectfully requests that this Court enter an order

granting Judgment against Defendant Nationstar Mortgage, LLC d.b.a Mr. Cooper for the



                                                                         Jech v. Nationstar Mtg. LLC, etc.
                                                                                      Complaint: Page 21
     Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 22 of 23. PageID #: 22



following:

       A.    For actual damages in an amount to be determined at trial as to all Counts;

       B.    For statutory damages of Two Thousand Dollars ($2,000.00) for each of the eight

             (8) violations of RESPA contained in Count Two through Five for a total of

             Sixteen Thousand Dollars ($16,000.00);

       C.    For reasonable attorneys’ fees and costs; and,

       D.    For all other relief this Court may deem just and proper.

                                                   Respectfully submitted,

                                                   /s/ Marc E. Dann, Esq.
                                                   Marc E. Dann (0039425)
                                                   Daniel M. Solar (0085632)
                                                   Whitney P. Horton (0098224)
                                                   DannLaw
                                                   P.O. Box 6031040
                                                   Cleveland, OH 44103
                                                   Phone: (216) 373-0539
                                                   Facsimile: (216) 373-0536
                                                   notices@dannlaw.com
                                                   Counsel for Rory Jech




                                                                    Jech v. Nationstar Mtg. LLC, etc.
                                                                                 Complaint: Page 22
     Case: 1:19-cv-02271-CAB Doc #: 1 Filed: 09/30/19 23 of 23. PageID #: 23



                                       JURY DEMAND

       Plaintiff Rory Jech hereby respectfully demands a trial by jury on all such claims that

may be so tried.

                                                    /s/ Marc E. Dann, Esq.
                                                    Marc E. Dann (0039425)
                                                    Daniel M. Solar (0085632)
                                                    Whitney P. Horton (0098224)
                                                    DannLaw
                                                    P.O. Box 6031040
                                                    Cleveland, OH 44103
                                                    Phone: (216) 373-0539
                                                    Facsimile: (216) 373-0536
                                                    notices@dannlaw.com
                                                    Counsel for Rory Jech




                                                                      Jech v. Nationstar Mtg. LLC, etc.
                                                                                   Complaint: Page 23
